DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The Drawing amendments filed 10 August 2022 are not entered because they introduce new matter by the addition of a rectangular box labeled “Air Starter” at a location where there was no previous indication of such structure.
The Drawings of record remain those filed 13 March 2020.
Thus, the drawings remain objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “25, “27”.  
The drawings also remain objected to because: 
“28” points to, what appears to be a tower shaft or conduit in Fig 1A, however, the Specification describes “28” as “an air starter”; it is unclear how the narrow elongated dashed line structure of Fig 1A could bet he described air starter. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:  
[0016] described “28” as an air starter, which contradicts the Drawings’ depiction of the structure “28” (See Drawing objection above). 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7-8, 10, 12-14, 16-17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwarz 20170231233.
Regarding claim 1, Schwarz teaches a method for pre-shutdown motoring ([0034] ll.5-10) of an aircraft engine (10), the method comprising, at a processing device (incl. computers of 200 such as FADEC, EEC, DSU; 104, 102, 106): 
tracking a period of time during which the engine, prior to a shutdown thereof, was operating at a power level below a predetermined threshold ([0032 and 34] teach determination of a “control-calculated risk of a bowed rotor” before engine shutdown; [0053] teaches this determination being at least partially based on “mission risk factor model 204” that is determined based on at least one ”aircraft-based parameter 202” which may be “a throttle level angle (TLA) profile indicate of a history of fuel demand for the aircraft” that is “observ[ed]…over a period of time” and evaluated with reference to known performance characteristics via “a series of computations and/or look-up table(s)”; note, TLA being representative of fuel demand, is also representative of power level; further note, that tracking any TLA value over any period of time reads on the claim because the claimed “threshold” is arbitrarily predetermined with no set value, and may be for example, the highest rated TLA tolerable for the engine, or any other value in the pre-set look-up tables and computation parameters; [0056] teaches details and exemplary cases of calculations for these determinations including how an exemplary “duration” of a “TLA value” may affect the calculated risk; note,; [0066] teaches how the historical TLA profile includes a duration at idle “e.g., while taxiing to a final destination”  when the aircraft lands and before shutdown; [0035 and 68] is a summary of the above, e.g. [0035] teaching “a profile of a throttle lever angle (TLA) parameter history can indicate a history of fuel flow requested over a period of time which may be used to infer an engine core temperature. By determining an amount of elapsed time from the last received valid set of aircraft parameters in combination with a known engine state, e.g., engine shutdown, a minimum dry motoring time can be calculated”);
determining, based on the tracked period of time, a motoring duration for the engine (as discussed above, [0035] teaching “a profile of a throttle lever angle (TLA) parameter history can indicate a history of fuel flow requested over a period of time which may be used to infer an engine core temperature. By determining an amount of elapsed time from the last received valid set of aircraft parameters in combination with a known engine state, e.g., engine shutdown, a minimum dry motoring time can be calculated” and [0056] teaches details and exemplary cases of calculations for these determinations including how the motoring duration “t-----motoring” is determined based on the bowed rotor risk model); and 
running the engine, prior to the shutdown thereof, at a low power setting for the motoring duration (in addition to the above discussions, [0044] teaches that “[b]ased on detecting a bowed rotor start risk, the controller 102 can send a request for extended idle operation on the aircraft communication bus 106 prior to engine shutdown”; idle operation being a low power setting).
Regarding claim 2, Schwarz teaches all the limitations of the claimed invention as discussed above. Schwarz further teaches performing a correlation between the tracked period of time and a lookup table, the lookup table providing a value of the motoring duration as a function of the period of time during which the engine was operating at the power level below the predetermined threshold ([0035, 53, 56, 68] TLA history over time used to determine motoring time using look-up tables as discussed above); 
assessing, on the basis of the correlation, whether motoring of the engine is to be performed (note, Schwarz teaches alternate embodiments of using the motoring time at pre-shutdown or at pre-starting as per [0034], thus discussion with reference to using motoring time for pre-start motoring is considered applicable to the pre-shutdown motoring; [0058] teaches motoring only when determined motoring time is non-zero); 
responsive to determining that motoring of the engine is to be performed, obtaining the motoring duration from the lookup table, running the engine, prior to the shutdown thereof, at the low power setting for the motoring duration, and initiating the shutdown of the engine once the motoring duration has elapsed (these limitations are already discussed in the rejections above with reference to e.g. [0032, 35, 53, 56, 68]); and 
aborting responsive to determining that motoring of the engine is not to be performed (as discussed above, [0058] teaches no motoring when motoring time is determined to be zero).
Regarding claim 3, Schwarz teaches all the limitations of the claimed invention as discussed above. Schwarz further teaches the engine is ran, prior to the shutdown thereof, at a constant speed for the motoring duration ([0056]; as discussed above, Schwarz teaches alternate embodiments of using the motoring time for pre-shutdown motoring or for pre-start motoring as per [0034], thus discussion with reference to using motoring time for pre-start motoring is considered applicable to the pre-shutdown motoring).
Regarding claim 7, Schwarz teaches all the limitations of the claimed invention as discussed above. Schwarz further teaches the running the engine, prior to the shutdown thereof, comprises sending a motoring command to an aircraft cockpit (as discussed above, [0044] teaches “[b]ased on detecting a bowed rotor start risk, the controller 102 can send a request for extended idle operation on the aircraft communication bus 106 prior to engine shutdown”; [0032, 69] teach this request/command via “aircraft communication bus” being akin to a request/command to aircraft cockpit by informing/alerting “aircraft crew and/or test stand operator[/crew]”; see also [0034] “trigger[ing] a cockpit message…to extend a time period to run at idle power prior to shutdown”).
Regarding claim 8, Schwarz teaches all the limitations of the claimed invention as discussed above. Schwarz further teaches the motoring command being sent to the pilot/user to run for the motoring period before shutdown ([0032, 34, 44, 69] as discussed above), which is described by Schwarz as a “request” in [0044]. The connotation of a request requiring a response, Schwarz thus teaches that an indication that the motoring command is accepted, be received before motoring.
Regarding claim 10, Schwarz teaches all the limitations of the claimed invention as discussed above. Schwarz further teaches the engine is ran, prior to the shutdown thereof ([0034] as discussed above), for mitigating bowing of a rotor of the engine (Title).
Regarding claim 12, Schwarz teaches a system for pre-shutdown motoring (Title, [0034] ll.5-10) of an aircraft engine (10), the system comprising: 
at least one processing unit  (incl. computers of 200 such as FADEC, EEC, DSU; 104, 102, 106); and 
a non-transitory memory ([0043-44, 77] providing examples thereof) communicatively coupled to the at least one processing unit and comprising computer-readable program instructions executable by the at least one processing unit for ([0043-44, 77] providing examples): 
tracking a period of time during which the engine, prior to a shutdown thereof, was operating at a power level below a predetermined threshold ([0032 and 34] teach determination of a “control-calculated risk of a bowed rotor” before engine shutdown; [0053] teaches this determination being at least partially based on “mission risk factor model 204” that is determined based on at least one ”aircraft-based parameter 202” which may be “a throttle level angle (TLA) profile indicate of a history of fuel demand for the aircraft” that is “observ[ed]…over a period of time” and evaluated with reference to known performance characteristics via “a series of computations and/or look-up table(s)”; note, TLA being representative of fuel demand, is also representative of power level; further note, that tracking any TLA value over any period of time reads on the claim because the claimed “threshold” is arbitrarily predetermined with no set value, and may be for example, the highest rated TLA tolerable for the engine, or any other value in the pre-set look-up tables and computation parameters; [0056] teaches details and exemplary cases of calculations for these determinations including how an exemplary “duration” of a “TLA value” may affect the calculated risk; note,; [0066] teaches how the historical TLA profile includes a duration at idle “e.g., while taxiing to a final destination”  when the aircraft lands and before shutdown; [0035 and 68] is a summary of the above, e.g. [0035] teaching “a profile of a throttle lever angle (TLA) parameter history can indicate a history of fuel flow requested over a period of time which may be used to infer an engine core temperature. By determining an amount of elapsed time from the last received valid set of aircraft parameters in combination with a known engine state, e.g., engine shutdown, a minimum dry motoring time can be calculated”); 
determining, based on the tracked period of time, a motoring duration for the engine (as discussed above, [0035] teaching “a profile of a throttle lever angle (TLA) parameter history can indicate a history of fuel flow requested over a period of time which may be used to infer an engine core temperature. By determining an amount of elapsed time from the last received valid set of aircraft parameters in combination with a known engine state, e.g., engine shutdown, a minimum dry motoring time can be calculated” and [0056] teaches details and exemplary cases of calculations for these determinations including how the motoring duration “t-----motoring” is determined based on the bowed rotor risk model); and 
running the engine, prior to the shutdown thereof, at a low power setting for the motoring duration (in addition to the above discussions, [0044] teaches that “[b]ased on detecting a bowed rotor start risk, the controller 102 can send a request for extended idle operation on the aircraft communication bus 106 prior to engine shutdown”; idle operation being a low power setting).
Regarding claim 13, Schwarz teaches all the limitations of the claimed invention as discussed above. Schwarz further teaches the instructions are executable by the at least one processing unit for: 
performing a correlation between the tracked period of time and a lookup table, the lookup table providing a value of the motoring duration as a function of the period of time during which the engine was operating at the power level below the predetermined threshold ([0035, 53, 56, 68] TLA history over time used to determine motoring time using look-up tables as discussed above); 
assessing, on the basis of the correlation, whether motoring of the engine is to be performed (note, Schwarz teaches alternate embodiments of using the motoring time at pre-shutdown or at pre-starting as per [0034], thus discussion with reference to using motoring time for pre-start motoring is considered applicable to the pre-shutdown motoring; [0058] teaches motoring only when determined motoring time is non-zero); 
responsive to determining that motoring of the engine is to be performed, obtaining the motoring duration from the lookup table, running the engine, prior to the shutdown thereof, at the low power setting for the motoring duration, and initiating the shutdown of the engine once the motoring duration has elapsed (these limitations are already discussed in the rejections above with reference to e.g. [0032, 35, 53, 56, 68]); and 
aborting responsive to determining that motoring of the engine is not to be performed (as discussed above, [0058] teaches no motoring when motoring time is determined to be zero).
Regarding claim 14, Schwarz teaches all the limitations of the claimed invention as discussed above. Schwarz further teaches the instructions are executable by the at least one processing unit for running the engine, prior to the shutdown thereof, comprises sending a motoring command to an aircraft cockpit (as discussed above, [0044] teaches “[b]ased on detecting a bowed rotor start risk, the controller 102 can send a request for extended idle operation on the aircraft communication bus 106 prior to engine shutdown”; [0032, 69] teach this request/command via “aircraft communication bus” being akin to a request/command to aircraft cockpit by informing/alerting “aircraft crew and/or test stand operator[/crew]”; see also [0034] “trigger[ing] a cockpit message…to extend a time period to run at idle power prior to shutdown”).
Regarding claim 16, Schwarz teaches all the limitations of the claimed invention as discussed above. Schwarz further teaches the instructions are executable by the at least one processing unit for running the engine, prior to the shutdown thereof, comprising sending a motoring command to an aircraft cockpit ([0032, 34, 44] as discussed above).
Regarding claim 17, Schwarz teaches all the limitations of the claimed invention as discussed above. Schwarz further teaches the instructions are executable by the at least one processing unit for sending the motoring command to the pilot/user to run for the motoring period before shutdown ([0032, 34, 44] as discussed above), which is described by Schwarz as a “request” in [0044]. The connotation of a request requiring a response, Schwarz thus teaches that an indication that the motoring command is accepted, be received before motoring.
Regarding claim 19, Schwarz teaches a non-transitory computer readable medium having stored thereon program code executable by at least one processor ([0043-44, 77]; incl. computers of 200 such as FADEC, EEC, DSU; 104, 102, 106) for: 
tracking a period of time during which an aircraft engine (10), prior to a shutdown thereof, was operating at a power level below a predetermined threshold (([0032 and 34] teach determination of a “control-calculated risk of a bowed rotor” before engine shutdown; [0053] teaches this determination being at least partially based on “mission risk factor model 204” that is determined based on at least one ”aircraft-based parameter 202” which may be “a throttle level angle (TLA) profile indicate of a history of fuel demand for the aircraft” that is “observ[ed]…over a period of time” and evaluated with reference to known performance characteristics via “a series of computations and/or look-up table(s)”; note, TLA being representative of fuel demand, is also representative of power level; further note, that tracking any TLA value over any period of time reads on the claim because the claimed “threshold” is arbitrarily predetermined with no set value, and may be for example, the highest rated TLA tolerable for the engine, or any other value in the pre-set look-up tables and computation parameters; [0056] teaches details and exemplary cases of calculations for these determinations including how an exemplary “duration” of a “TLA value” may affect the calculated risk; note,; [0066] teaches how the historical TLA profile includes a duration at idle “e.g., while taxiing to a final destination”  when the aircraft lands and before shutdown; [0035 and 68] is a summary of the above, e.g. [0035] teaching “a profile of a throttle lever angle (TLA) parameter history can indicate a history of fuel flow requested over a period of time which may be used to infer an engine core temperature. By determining an amount of elapsed time from the last received valid set of aircraft parameters in combination with a known engine state, e.g., engine shutdown, a minimum dry motoring time can be calculated”); 
determining, based on the tracked period of time, a motoring duration for the engine ((as discussed above, [0035] teaching “a profile of a throttle lever angle (TLA) parameter history can indicate a history of fuel flow requested over a period of time which may be used to infer an engine core temperature. By determining an amount of elapsed time from the last received valid set of aircraft parameters in combination with a known engine state, e.g., engine shutdown, a minimum dry motoring time can be calculated” and [0056] teaches details and exemplary cases of calculations for these determinations including how the motoring duration “tmotoring” is determined based on the bowed rotor risk model)); and 
running the engine, prior to the shutdown thereof, at a low power setting for the motoring duration (in addition to the above discussions, [0044] teaches that “[b]ased on detecting a bowed rotor start risk, the controller 102 can send a request for extended idle operation on the aircraft communication bus 106 prior to engine shutdown”; idle operation being a low power setting).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwarz in view of Mariotto 11098657.
Regarding claim 6, Schwarz teaches all the limitations of the claimed invention as discussed above. Schwarz does not explicitly teach the running of the engine, prior to the shutdown thereof, is automatically initiated upon receipt of a command to shutdown the engine. 
However, Mariotto teaches automatic initiation of motoring upon receiving a signal from an engine shut off switch (Col.3 ll.38-51) to alleviate pilot workload (Col.4 ll.40-43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to automatically initiate motoring in Schwarz as taught by Mariotto, in order to alleviate pilot workload (Mariotto, Col.4 ll.40-43).
Regarding claim 15, Schwarz teaches all the limitations of the claimed invention as discussed above. Schwarz does not explicitly teach instructions are executable by the at least one processing unit for
running of the engine, prior to the shutdown thereof, is automatically initiated upon receipt of a command to shutdown the engine. 
However, Mariotto teaches automatic initiation of motoring upon receiving a signal from an engine shut off switch (Col.3 ll.38-51) to alleviate pilot workload (Col.4 ll.40-43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to automatically initiate motoring in Schwarz as taught by Mariotto, in order to alleviate pilot workload (Mariotto, Col.4 ll.40-43).

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwarz in view of Comandore 11162382.
Regarding claim 9, Schwarz teaches all the limitations of the claimed invention as discussed above. Schwarz further teaches receiving an indication that the motoring command (which is described by Schwarz as a “request” in [0044].) is accepted (the connotation of a request requiring a response, Schwarz thus teaches that an indication that the motoring command is accepted, be received before motoring);
running the engine, prior to the shutdown thereof, at the low power setting for the motoring duration ([0032, 34, 44] extending idle as discussed above); and 
initiating the shutdown of the engine once the motoring duration has elapsed ([0032, 34, 44] shutting down after extended idle).
	Schwarz does not teach receiving a partial motoring duration to be prescribed for the engine, the partial motoring duration lower than the motoring duration as determined; and thus motoring for the partial motoring duration.
	However, Comandore teaches a motoring method for mitigating bowed rotor in a gas turbine engine (Col.2 ll.7-18) where an initial motoring time is decreased to a partial/adjusted motoring time (Col.6 ll.16-20, 31-34; Col.6 l.35 - Col.7 l.18; Col.7 ll.34-43) when a partial motoring duration to be prescribed for the engine is received from a machine learning model (120).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motoring time of Schwarz to be a partial motoring time as per Comandore, in order to intelligently improve engine operation and efficiency by reducing motoring times when appropriate (Comandore, Col.10 ll.48-59).
Regarding claim 18, Schwarz teaches all the limitations of the claimed invention as discussed above. Schwarz further teaches instructions are executable by the at least one processing unit for
receiving an indication that the motoring command (which is described by Schwarz as a “request” in [0044].) is accepted (the connotation of a request requiring a response, Schwarz thus teaches that an indication that the motoring command is accepted, be received before motoring);
running the engine, prior to the shutdown thereof, at the low power setting for the motoring duration ([0032, 34, 44] extending idle as discussed above); and 
initiating the shutdown of the engine once the motoring duration has elapsed ([0032, 34, 44] shutting down after extended idle).
	Schwarz does not teach receiving a partial motoring duration to be prescribed for the engine, the partial motoring duration lower than the motoring duration as determined; and thus motoring for the partial motoring duration.
	However, Comandore teaches a motoring method for mitigating bowed rotor in a gas turbine engine (Col.2 ll.7-18) where an initial motoring time is decreased to a partial/adjusted motoring time (Col.6 ll.16-20, 31-34; Col.6 l.35 - Col.7 l.18; Col.7 ll.34-43) when a partial motoring duration to be prescribed for the engine is received from a machine learning model (120).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motoring time of Schwarz to be a partial motoring time as per Comandore, in order to intelligently improve engine operation and efficiency by reducing motoring times when appropriate (Comandore, Col.10 ll.48-59).

29.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwarz in view of Ebibary 20180016933.
Regarding claim 11, Schwarz teaches all the limitations of the claimed invention as discussed above. Schwarz does not explicitly teach the engine is ran, prior to the shutdown thereof, for preventing coking in a fluid system of the engine.
However, Ebibary teaches that hot soak-back (when the engine is shut-down without mitigative cooling thereafter or therebefore) causes bowed rotor conditions and fuel coking ([0003, 7-8]), and methods that mitigate hot soak-back prevent coking ([0045]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the method of gas turbine engine cooling by motoring in Schwarz prevented fuel coking, because Ebibary teaches that methods for cooling the gas turbine engine after shutdown (i.e. methods of mitigating hot soakback) prevent fuel coking (Ebibary, [0045]).

29.	Claims 1-3, 7-8, 10, 12-14, 16-17, and 19 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over Schwarz in view of Comandore.
Regarding claim 1, Schwarz teaches a method for pre-shutdown motoring ([0034] ll.5-10) of an aircraft engine (10), the method comprising, at a processing device (incl. computers of 200 such as FADEC, EEC, DSU; 104, 102, 106): 
tracking a period of time during which the engine, prior to a shutdown thereof, was operating at a power level below a predetermined threshold ([0032, 35, 53, 56, 66, 68] using TLA history, or power level over time, in comparison to known performance characteristics, via predetermined look-up tables etc., to determine heat state, risk factor, and motoring duration, includes tracking a period of time during which the engine, prior to a shutdown thereof, was operating at a power level below a predetermined threshold); 
determining, based on the tracked period of time, a motoring duration for the engine ([0032, 34-35, 56]); and 
running the engine, prior to the shutdown thereof, at a low power setting for the motoring duration ([0032, 34-35, 44]).
Additionally, Comandore teaches details of determining a motoring duration (Col.2 ll.7-18, Col.1 l.59 - Col.2 l.2, Col.6 ll.16-20, Col.8 ll.53-57) for a gas turbine engine by tracking a period of time during which the engine, prior to a shutdown thereof, was operating at a power level below a predetermined threshold (Col.2 ll.23-30, Col.6 ll.47-52, Col.8 ll.54-58). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motoring time of Schwarz to be use machine learning as per Comandore, in order to intelligently improve engine operation and efficiency by reducing motoring times when appropriate (Comandore, Col.10 ll.48-59).
Regarding claim 2, Schwarz in view of Comandore teaches all the limitations of the claimed invention as discussed above. Schwarz further teaches performing a correlation between the tracked period of time and a lookup table, the lookup table providing a value of the motoring duration as a function of the period of time during which the engine was operating at the power level below the predetermined threshold ([0035, 53, 56, 68] TLA history over time used to determine motoring time using look-up tables as discussed above); 
assessing, on the basis of the correlation, whether motoring of the engine is to be performed (note, Schwarz teaches alternate embodiments of using the motoring time at pre-shutdown or at pre-starting as per [0034], thus discussion with reference to using motoring time for pre-start motoring is considered applicable to the pre-shutdown motoring; [0058] teaches motoring only when determined motoring time is non-zero); 
responsive to determining that motoring of the engine is to be performed, obtaining the motoring duration from the lookup table, running the engine, prior to the shutdown thereof, at the low power setting for the motoring duration, and initiating the shutdown of the engine once the motoring duration has elapsed ([0032, 35, 53, 56, 68]); and 
aborting responsive to determining that motoring of the engine is not to be performed (as discussed above, [0058] teaches no motoring when motoring time is determined to be zero).
Regarding claim 3, Schwarz in view of Comandore teaches all the limitations of the claimed invention as discussed above. Schwarz further teaches the engine is ran, prior to the shutdown thereof, at a constant speed for the motoring duration ([0056]; as discussed above, Schwarz teaches alternate embodiments of using the motoring time for pre-shutdown motoring or for pre-start motoring as per [0034], thus discussion with reference to using motoring time for pre-start motoring is considered applicable to the pre-shutdown motoring).
Regarding claim 7, Schwarz in view of Comandore teaches all the limitations of the claimed invention as discussed above. Schwarz further teaches the running the engine, prior to the shutdown thereof, comprises sending a motoring command to an aircraft cockpit ([0032, 34, 44]).
Regarding claim 8, Schwarz in view of Comandore teaches all the limitations of the claimed invention as discussed above. Schwarz further teaches the motoring command being sent to the pilot/user to run for the motoring period before shutdown ([0032, 34, 44]), which is described by Schwarz as a “request” in [0044]. The connotation of a request requiring a response, Schwarz thus teaches that an indication that the motoring command is accepted, be received before motoring.
Regarding claim 10, Schwarz in view of Comandore teaches all the limitations of the claimed invention as discussed above. Schwarz further teaches the engine is ran, prior to the shutdown thereof, for mitigating bowing of a rotor of the engine (Title).
Regarding claim 12, Schwarz teaches a system for pre-shutdown motoring (Title, [0034] ll.5-10) of an aircraft engine (10), the system comprising: 
at least one processing unit  (incl. computers of 200 such as FADEC, EEC, DSU; 104, 102, 106); and 
a non-transitory memory ([0043-44, 77]) communicatively coupled to the at least one processing unit and comprising computer-readable program instructions executable by the at least one processing unit for ([0043-44, 77]): 
tracking a period of time during which the engine, prior to a shutdown thereof, was operating at a power level below a predetermined threshold ([0032, 35, 53, 56, 66, 68] using TLA history, or power level over time, in comparison to known performance characteristics, via predetermined look-up tables etc., to determine heat state, risk factor, and motoring duration, includes tracking a period of time during which the engine, prior to a shutdown thereof, was operating at a power level below a predetermined threshold); 
determining, based on the tracked period of time, a motoring duration for the engine ([0032, 34-35, 56]); and 
running the engine, prior to the shutdown thereof, at a low power setting for the motoring duration ([0032, 34-35, 44]).
Additionally, Comandore teaches details of determining a motoring duration (Col.2 ll.7-18, Col.1 l.59 - Col.2 l.2, Col.6 ll.16-20, Col.8 ll.53-57) for a gas turbine engine by tracking a period of time during which the engine, prior to a shutdown thereof, was operating at a power level below a predetermined threshold (Col.2 ll.23-30, Col.6 ll.47-52, Col.8 ll.54-58). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motoring time of Schwarz to be use machine learning as per Comandore, in order to intelligently improve engine operation and efficiency by reducing motoring times when appropriate (Comandore, Col.10 ll.48-59).
Regarding claim 13, Schwarz in view of Comandore teaches all the limitations of the claimed invention as discussed above. Schwarz further teaches the instructions are executable by the at least one processing unit for: 
performing a correlation between the tracked period of time and a lookup table, the lookup table providing a value of the motoring duration as a function of the period of time during which the engine was operating at the power level below the predetermined threshold ([0035, 53, 56, 68] TLA history over time used to determine motoring time using look-up tables as discussed above); 
assessing, on the basis of the correlation, whether motoring of the engine is to be performed (note, Schwarz teaches alternate embodiments of using the motoring time at pre-shutdown or at pre-starting as per [0034], thus discussion with reference to using motoring time for pre-start motoring is considered applicable to the pre-shutdown motoring; [0058] teaches motoring only when determined motoring time is non-zero); 
responsive to determining that motoring of the engine is to be performed, obtaining the motoring duration from the lookup table, running the engine, prior to the shutdown thereof, at the low power setting for the motoring duration, and initiating the shutdown of the engine once the motoring duration has elapsed ([0032, 35, 53, 56, 68]); and 
aborting responsive to determining that motoring of the engine is not to be performed (as discussed above, [0058] teaches no motoring when motoring time is determined to be zero).
Regarding claim 14, Schwarz in view of Comandore teaches all the limitations of the claimed invention as discussed above. Schwarz further teaches the instructions are executable by the at least one processing unit for running the engine, prior to the shutdown thereof, comprises sending a motoring command to an aircraft cockpit ([0032, 34, 44]).
	Regarding claim 16, Schwarz in view of Comandore teaches all the limitations of the claimed invention as discussed above. Schwarz further teaches the instructions are executable by the at least one processing unit for running the engine, prior to the shutdown thereof, comprising sending a motoring command to an aircraft cockpit ([0032, 34, 44]).
Regarding claim 17, Schwarz in view of Comandore teaches all the limitations of the claimed invention as discussed above. Schwarz further teaches the instructions are executable by the at least one processing unit for sending the motoring command to the pilot/user to run for the motoring period before shutdown ([0032, 34, 44]), which is described by Schwarz as a “request” in [0044]. The connotation of a request requiring a response, Schwarz thus teaches that an indication that the motoring command is accepted, be received before motoring.
Regarding claim 19, Schwarz teaches a non-transitory computer readable medium having stored thereon program code executable by at least one processor ([0043-44, 77]; incl. computers of 200 such as FADEC, EEC, DSU; 104, 102, 106) for: 
tracking a period of time during which an aircraft engine (10), prior to a shutdown thereof, was operating at a power level below a predetermined threshold ([0032, 35, 53, 56, 66, 68] using TLA history, or power level over time, in comparison to known performance characteristics, via predetermined look-up tables etc., to determine heat state, risk factor, and motoring duration, includes tracking a period of time during which the engine, prior to a shutdown thereof, was operating at a power level below a predetermined threshold); 
determining, based on the tracked period of time, a motoring duration for the engine ([0032, 34-35, 56]); and 
running the engine, prior to the shutdown thereof, at a low power setting for the motoring duration ([0032, 34-35, 44]).
Additionally, Comandore teaches details of determining a motoring duration (Col.2 ll.7-18, Col.1 l.59 - Col.2 l.2, Col.6 ll.16-20, Col.8 ll.53-57) for a gas turbine engine by tracking a period of time during which the engine, prior to a shutdown thereof, was operating at a power level below a predetermined threshold (Col.2 ll.23-30, Col.6 ll.47-52, Col.8 ll.54-58). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motoring time of Schwarz to be use machine learning as per Comandore, in order to intelligently improve engine operation and efficiency by reducing motoring times when appropriate (Comandore, Col.10 ll.48-59).

29.	Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwarz in view of Comandore, and in further view of Mariotto.
Regarding claim 6, Schwarz in view of Comandore teaches all the limitations of the claimed invention as discussed above. Schwarz does not explicitly teach the running of the engine, prior to the shutdown thereof, is automatically initiated upon receipt of a command to shutdown the engine. 
However, Mariotto teaches automatic initiation of motoring upon receiving a signal from an engine shut off switch (Col.3 ll.38-51) to alleviate pilot workload (Col.4 ll.40-43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to automatically initiate motoring in Schwarz in view of Comandore as taught by Mariotto, in order to alleviate pilot workload (Mariotto, Col.4 ll.40-43).
Regarding claim 15, Schwarz in view of Comandore teaches all the limitations of the claimed invention as discussed above. Schwarz in view of Comandore, does not explicitly teach the instructions are executable by the at least one processing unit for running of the engine, prior to the shutdown thereof, is automatically initiated upon receipt of a command to shutdown the engine.
However, Mariotto teaches automatic initiation of motoring upon receiving a signal from an engine shut off switch (Col.3 ll.38-51) to alleviate pilot workload (Col.4 ll.40-43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to automatically initiate motoring in Schwarz in view of Comandore as taught by Mariotto, in order to alleviate pilot workload (Mariotto, Col.4 ll.40-43).

29.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwarz in view of Comandore, and in further view of Ebibary.
Regarding claim 11, Schwarz in view of Comandore teaches all the limitations of the claimed invention as discussed above. Schwarz does not explicitly teach the engine is ran, prior to the shutdown thereof, for preventing coking in a fluid system of the engine.
However, Ebibary teaches that hot soak-back (when the engine is shut-down without mitigative cooling thereafter or therebefore) causes bowed rotor conditions and fuel coking ([0003, 7-8]), and methods that mitigate hot soak-back prevent coking ([0045]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the method of gas turbine engine cooling by motoring in Schwarz in view of Comandore prevented fuel coking, because Ebibary teaches that methods for cooling the gas turbine engine after shutdown (i.e. methods of mitigating hot soakback) prevent fuel coking (Ebibary, [0045]).

Response to Arguments
Applicant’s arguments filed 10 August 2022 have been carefully considered and were addressed in the rejections above at the relevant locations, but they are not persuasive. 
In summary:
Applicant asserts that “the Office Action has not established how each and every element of the claims is believed to be disclosed by Schwarz”. 
	However, it is firstly noted that the claims are drawn to a method, or computer devices configured to carry out a method, thus the “elements” Applicant refers to are really more conceptual ideas (i.e. method steps) than structural elements that can be explicitly pointed to. For method steps, prior art that reads on the method steps often uses different terminology and diction than the claim recitations while still teaching the claimed invention, thus large sections of text must often be relied upon to teach the whole concept of each method step. In this case, citations to specific paragraphs of Schwarz were relied upon to teach the method steps. In any case, per Applicant’s request, further quoted citations to details from each previously cited paragraph have been delineated for clarification of the rejection, as above. 
	Applicant further asserts that “Schwarz is concerned with ways to mitigate a bowed rotor start, and discusses briefly and superficially extending “a time period to run at idle power prior to engine shutdown as a pre-shutdown mitigation” (paragraph [0034] of Schwarz)…[without] disclosure of all of the features of the recited claims”. 
However, MPEP2123(I)-(II) provides that the use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain. Furthermore, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. 
In this case, Schwarz (as referenced in the rejection discussions above) teaches both bowed rotor mitigation at startup AND bowed rotor mitigation prior to shutdown. The latter being discussed in at least [0032, 34, 44]. Since both bowed rotor mitigation methods require motoring the engine at a low power level for a period of time, determined based on the same risk model concept, as taught by Schwarz, one of ordinary skill in the art would have understood the cited portions of Schwarz to have been applicable to both bowed rotor start and bowed rotor shutdown.  

Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153.  The examiner can normally be reached on 0900-1500 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741